TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00035-CV


In re William O. Hammond, Texas Association of Business and Texas Association of
Business and Chambers of Commerce Political Action Committee ("BACPAC")





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


	Relators William O. Hammond, Texas Association of Business and Texas
Association of Business and Chambers of Commerce Political Action Committee ("BACPAC") filed
with this Court a petition for writ of mandamus, a motion to expedite, and a motion for temporary
stay.  We deny relators' petition for writ of mandamus and dismiss their motions to expedite and for
temporary stay.  See Tex. R. App. P. 52.8(a).


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   January 26, 2004